UNITED STATES  SECURITIESAND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 November1, 2011 Barclays PLC and Barclays Bank PLC (Names of Registrants) 1 Churchill Place London E14 5HP England (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC. This Report comprises: Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K. EXHIBIT INDEX Exhibit No. 1 Bob Diamond speaks at London investor conference dated 4 October 2011 Exhibit No. 2 FRN Variable Rate Fix dated 4 October 2011 Exhibit No. 3 FRN Variable Rate Fix dated 11 October 2011 Exhibit No. 4 FRN Variable Rate Fix dated 12 October 2011 Exhibit No. 5 FRN Variable Rate Fix dated 13 October 2011 Exhibit No. 6 FRN Variable Rate Fix dated 14 October 2011 Exhibit No. 7 FRN Variable Rate Fix dated 17 October 2011 Exhibit No. 8 FRN Variable Rate Fix dated 18 October 2011 Exhibit No. 9 FRN Variable Rate Fix dated 18 October 2011 Exhibit No. 10 Holding(s) in Company dated 18 October 2011 Exhibit No. 11 FRN Variable Rate Fix dated 26 October 2011 Exhibit No. 12 FRN Variable Rate Fix dated 27 October 2011 Exhibit No. 13 Total Voting Rights dated31 October 2011 Exhibit No. 14
